DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
 
Status of Claims
	Claims 1-20 are pending of which claims 1, 9 and 17 is in independent form.
	Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
	Claims 1-20 are rejected under 35 U.S.C. 103.


Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 9-20 of the "Remarks”, that “The Applicant respectfully provides that at least the cited portions of Schulze have not been shown to teach or suggest "determining that a sorted dictionary at the column-oriented database is eligible for direct access, wherein eligibility verification comprises at least checking that the column-oriented database provides access to the sorted dictionary and identifying that a first sort collation of the sorted dictionary and a second sort collation of the query operator match, the first sort collation defining ordering criteria of the sorted dictionary existent at the column-oriented database prior to detecting the query operator," as recited in amended claims 1, 9, and 17.”

Examiner's Response:
Examiner respectfully disagrees; the combination of Yoon, Weyerhaeuser and Schulze clearly teaches, determining that a sorted dictionary at the column-oriented database is eligible for direct access, wherein eligibility verification comprises at least checking that the column-oriented database provides access (Yoon: According to particular embodiments of the present invention, information such as boundary conditions can be referenced to control access to the column stored data, thereby minimizing column store access for simple queries. FIG. 8 shows a simplified schematic view of a search operation on a hybrid database 800 according to an embodiment ¶ [0087]. Filtering according to boundary conditions can also be employed as optimization technique in hybrid table searching. For example, to control access to the column store data, a column dictionary can maintain a minimum and maximum value of each column partition. Searching of the actual column store data could then be limited to only the partition that satisfies a filter condition (e.g. a search condition). A boundary of column partition may be maintained to allow search optimization (limiting column partition access) if a given filter condition does not require column partition access ¶ [0091]) to the sorted dictionary and identifying that a first sort collation of the sorted dictionary and a second sort collation of the query operator match (Schulze: FIG. 5 is a diagram illustrating example structures used to store and access dictionary-compressed values of one of the columns of the table of the example database of FIG. 2 ¶ [0014] and [0045]. The dictionary structure and inverted index structure are sorted according to a dictionary ordering criterion (e.g., ranking of characters) that matches a sort ordering criterion for a request. Thus, when the execution engine iterates through positions stored in the lists of the inverted index structure, the execution engine checks positions in the sorted order ¶ [0006], [0041] and [0115]), 
the first sort collation defining ordering criteria of the sorted dictionary existent at the column-oriented database prior to detecting the query operator (Schulze: FIG. 6 shows an example architecture (600) for value-ID-based sorting of dictionary-compressed values of columns of an in-memory column-store database (640). The architecture (600) can support OLTP and/or OLAP processes for the in-memory column-store database (640), but this section emphasizes sort operations and query processing for OLAP processes. In addition to the in-memory column-store database (640) and supporting services, the architecture can include a row-store database and supporting services ¶ [0055]. Also see ¶ [0058] and [0069]).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, 9 and 17, the claims recite “the first sort collation defining ordering criteria of the sorted dictionary existent at the column-oriented database prior to detecting the query operator”; however examiner could not find support for the newly added amendments. More specifically ¶ [0022], [0023] and [0027] provided by the applicant in the “Remarks” filed on 8/4/2022 do not mention “sorting … prior to detecting the query operator”. Therefore, examiner specifies that there is no support for the newly added amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon; Yongsik et al. (US 20140244628 A1) [Yoon] in view of Weyerhaeuser; Christoph et al. (US 20130325874 A1) [Weyerhaeuser] in view Schulze; Robert et al. (US 20180150494 A1) [Schulze].

	Regarding claims 1, 9 and 17, Yoon discloses, a computer-implemented method comprising: 
Detecting, by one or more processors, at a column-oriented database, a query operator of a predetermined type [requiring a sorting] of a column of the column-oriented database and/or [a scanning] of the column of the column-oriented database in order to determine a response  to the query operator (see claims 1, 2, 4 and Figs. 1 and 8, performing query on the column-oriented portion of the database); 
determining, by the one or more processors, that a sorted dictionary at the column-oriented database is eligible for direct access, wherein eligibility verification comprises at least checking that the column-oriented database provides [access to the sorted dictionary identifying and that a first sort collation of the sorted dictionary and a second sort collation of the query operator match] (According to particular embodiments of the present invention, information such as boundary conditions can be referenced to control access to the column stored data, thereby minimizing column store access for simple queries. FIG. 8 shows a simplified schematic view of a search operation on a hybrid database 800 according to an embodiment ¶ [0087]. Filtering according to boundary conditions can also be employed as optimization technique in hybrid table searching. For example, to control access to the column store data, a column dictionary can maintain a minimum and maximum value of each column partition. Searching of the actual column store data could then be limited to only the partition that satisfies a filter condition (e.g. a search condition). A boundary of column partition may be maintained to allow search optimization (limiting column partition access) if a given filter condition does not require column partition access ¶ [0091]); 
However Yoon does not explicitly facilitate requiring a sorting or a scanning responsive; wherein the predetermined type of query operator comprises at least one of an order by, an order by with limit, an order by with top k smallest, an order by with top k largest, a minimum, and a maximum; reading, by the one or more processors, directly from the sorted dictionary a batch of sorted values; and processing, by the one or more processors, based on the batch of sorted values read from the sorted dictionary, the query operator in order to provide a response to the query operator.
Weyerhaeuser discloses, requiring a sorting or a scanning responsive (the dictionary is scanned to determine boundaries for each axis specified by the query [abstract]. In general, the dictionary is a list, which can be sorted, of values appearing in a column and identifiers of the values (i.e., the value identifiers). As an example, to reduce the memory or disk space occupied by a column from a data table by means of dictionary-based compression, a sorted list of different values appearing in a column can be generated and the different values can be numbered ¶ [0030], [0033]);
wherein the predetermined type of query operator comprises at least one of an order by, an order by with limit, an order by with top k smallest, an order by with top k largest, a minimum, and a maximum (Thereafter, the dictionary is scanned to determine boundaries for each axis specified by the query. In response, results characterizing data responsive to the query within the determined boundaries for each axis are returned. Related apparatus, systems, techniques and articles are also described [abstract]. Also see ¶ [0003], [0029], [0033]);
reading, by the one or more processors, directly from the sorted dictionary a batch of sorted values; and processing, by the one or more processors, based on the batch of sorted values read from the sorted dictionary, the query operator in order to provide a response to the query operator (In general, the dictionary is a list, which can be sorted, of values appearing in a column and identifiers of the values (i.e., the value identifiers). As an example, to reduce the memory or disk space occupied by a column from a data table by means of dictionary-based compression, a sorted list of different values appearing in a column can be generated and the different values can be numbered ¶ [0030], [0033]. Also see ¶ [0003], [0008], [0029]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Weyerhaeuser’s system would have allowed Yoon to facilitate requiring a sorting or a scanning responsive; wherein the predetermined type of query operator comprises at least one of an order by, an order by with limit, an order by with top k smallest, an order by with top k largest, a minimum, and a maximum; reading, by the one or more processors, directly from the sorted dictionary a batch of sorted values; and processing, by the one or more processors, based on the batch of sorted values read from the sorted dictionary, the query operator in order to provide a response to the query operator. The motivation to combine is apparent in the Yoon’s reference, because there is a need to improve processing resources by using column oriented database.
However neither Yoon nor Weyerhaeuser explicitly facilitate access to the sorted dictionary identifying and that a first sort collation of the sorted dictionary and a second sort collation of the query operator match; the first sort collation defining ordering criteria of the sorted dictionary existent at the column-oriented database prior to detecting the query operator.
Schulze discloses, access to the sorted dictionary identifying and that a first sort collation of the sorted dictionary and a second sort collation of the query operator match (FIG. 5 is a diagram illustrating example structures used to store and access dictionary-compressed values of one of the columns of the table of the example database of FIG. 2 ¶ [0014] and [0045]. The dictionary structure and inverted index structure are sorted according to a dictionary ordering criterion (e.g., ranking of characters) that matches a sort ordering criterion for a request. Thus, when the execution engine iterates through positions stored in the lists of the inverted index structure, the execution engine checks positions in the sorted order ¶ [0006], [0041] and [0115]);
the first sort collation defining ordering criteria of the sorted dictionary existent at the column-oriented database prior to detecting the query operator (FIG. 6 shows an example architecture (600) for value-ID-based sorting of dictionary-compressed values of columns of an in-memory column-store database (640). The architecture (600) can support OLTP and/or OLAP processes for the in-memory column-store database (640), but this section emphasizes sort operations and query processing for OLAP processes. In addition to the in-memory column-store database (640) and supporting services, the architecture can include a row-store database and supporting services ¶ [0055]. Also see ¶ [0058] and [0069]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Schulze’s system would have allowed Yoon and Weyerhaeuser to facilitates access to the sorted dictionary identifying and that a first sort collation of the sorted dictionary and a second sort collation of the query operator match; the first sort collation defining ordering criteria of the sorted dictionary existent at the column-oriented database prior to detecting the query operator. The motivation to combine is apparent in the Yoon and Weyerhaeuser’s reference, because there is a need to enable rapid, efficient sort operations for the dictionary-compressed values of a column in the column-store database.

Regarding claims 2, 10, and 18, the combination of Yoon, Weyerhaeuser and Schulze discloses, wherein the batch of sorted values from the sorted dictionary provides a response by a direct read from the sorted dictionary rather than determine the response using the sorting of the column of the column- oriented database and/or the scanning of the column of the column-oriented database, wherein the column is comprised in a main fragment of the column-oriented database (Schulze: FIG. 5 is a diagram illustrating example structures used to store and access dictionary-compressed values of one of the columns of the table of the example database of FIG. 2 ¶ [0014] and [0045]. The dictionary structure and inverted index structure are sorted according to a dictionary ordering criterion (e.g., ranking of characters) that matches a sort ordering criterion for a request. Thus, when the execution engine iterates through positions stored in the lists of the inverted index structure, the execution engine checks positions in the sorted order ¶ [0006], [0041] and [0115]).

Regarding claims 3, 11 and 19, the combination of Yoon, Weyerhaeuser and Schulze discloses, wherein the column-oriented database comprises the main fragment storing the column of data values as a data vector, the sorted dictionary encoding the data values, and an inverted index (Weyerhaeuser: database query of point data among two or more axes of a database is received. The database stores point data in distinct integer vectors with a shared dictionary. Thereafter, the dictionary is scanned to determine boundaries for each axis specified by the query ¶ [0003]. Also see ¶ [0029]-[0031]).

Regarding claims 5 and 13, the combination of Yoon, Weyerhaeuser and Schulze discloses, wherein the query operator is detected as part of query optimization (Yoon: second step 854 comprises receiving a query from a user. A third step 856 comprises searching the row partitioned store based upon the query. A fourth step 858 comprises performing an optimization based upon a search of the row partitioned store. A fifth step 860 comprises searching the column partitioned store based upon the query, only if warranted by the optimization. In sixth step 862, a search result is returned to the user based on the query ¶ [0089]).

Regarding claims 6 and 14, the combination of Yoon, Weyerhaeuser and Schulze discloses, wherein checking that the column-oriented database provides access to the sorted dictionary and that a first sort collation of the sorted dictionary and a second sort collation of the query operator match comprises a call to a main fragment of the column-oriented database and a response to the call indicating the column-oriented database is eligible (Weyerhaeuser: In general, the dictionary is a list, which can be sorted, of values appearing in a column and identifiers of the values (i.e., the value identifiers). As an example, to reduce the memory or disk space occupied by a column from a data table by means of dictionary-based compression, a sorted list of different values appearing in a column can be generated and the different values can be numbered ¶ [0030], [0033]. Also see ¶ [0003], [0008], [0029]).

Regarding claims 7 and 15, the combination of Yoon, Weyerhaeuser and Schulze discloses, wherein reading from the sorted dictionary the batch of sorted values comprises storing a last, or a next, value read from the sorted dictionary to enable a second batch read of the sorted dictionary (Weyerhaeuser: In general, the dictionary is a list, which can be sorted, of values appearing in a column and identifiers of the values (i.e., the value identifiers). As an example, to reduce the memory or disk space occupied by a column from a data table by means of dictionary-based compression, a sorted list of different values appearing in a column can be generated and the different values can be numbered ¶ [0030], [0033]. Also see ¶ [0003], [0008], [0029]).

Regarding claims 8 and 16, the combination of Yoon, Weyerhaeuser and Schulze discloses, wherein reading directly from the sorted dictionary enables avoiding, in response to the query operator, a sort or a scan of a fragment at the column-oriented database (Weyerhaeuser: In general, the dictionary is a list, which can be sorted, of values appearing in a column and identifiers of the values (i.e., the value identifiers). As an example, to reduce the memory or disk space occupied by a column from a data table by means of dictionary-based compression, a sorted list of different values appearing in a column can be generated and the different values can be numbered ¶ [0030], [0033]. Also see [Abstract], ¶ [0003], [0008], [0029]).


Claims 4, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Weyerhaeuser in view of Andrei; Mihnea et al. (US 20160147786 A1) [Andrei].

Regarding claims 4, 12 and 20, the combination of Yoon, Weyerhaeuser and Schulze teaches all the limitations of claim 3.
However neither one of Yoon, Weyerhaeuser or Schulze explicitly facilitates wherein the column-oriented database comprises a delta fragment, a delta fragment sorted dictionary, a search tree, and a delta fragment inverted index.
Andrei discloses, wherein the column-oriented database comprises a delta fragment, a delta fragment sorted dictionary, a search tree, and a delta fragment inverted index (The inserted, updated, or deleted rows can either be in a delta fragment or a main fragment. Each fragment can include a plurality of columns comprising: a row ID column, user data columns, and multi-version concurrency control (MVCC) information ¶ [0005]-[0007]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Andrei’s system would have allowed Yoon, Weyerhaeuser and Schulze to facilitates wherein the column-oriented database comprises a delta fragment, a delta fragment sorted dictionary, a search tree, and a delta fragment inverted index. The motivation to combine is apparent in the Yoon, Weyerhaeuser and Schulze’s reference, because there is a need to improve and allow for more efficient undo/redo operations.




Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/11/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154